Chabot, J., concurring: Section 6651(a)(2) was added to the Code by section 943(a) of the Tax Reform Act of 1969 (Pub. L. 91-172, 83 Stat. 487, 727). The legislative history of the 1969 Act does not indicate that the Congress considered the question of whether an addition to the tax under section 6651(a)(2) is to be subject to redetermination by this Court. As is apparent in the instant case, the conclusion we reach may result in fractionalizing litigation in some circumstances. Because of the provisions of section 6651(c)(1)(A), coordinating the amounts of additions to tax under paragraphs (1) and (2) of section 6651(a), in appropriate cases, we may have to calculate the amount of a section 6651(a)(2) addition, even though we do not have jurisdiction to redetermine the addition. From the foregoing, one might conclude that, if the Congress had recognized the question, then the Congress might well have given us jurisdiction over the addition to tax under section 6651(a)(2).1 However, the Congress did not make any special provision to deal with this question, and so our task is to interpret the statute that the Congress enacted and not to guess at what the Congress would have done had it faced the matter we deal with in the instant case.2 See Adams v. Commissioner, 72 T.C. 81 (1979), affd. without published opinion 688 F.2d 815 (2d Cir. 1982); Zuanich v. Commissioner, 77 T.C. 428 (1981), on appeal (9th Cir., Nov. 13,1981). The majority opinion explains very well what the statute means and arrives at the correct result under the statute. I join that opinion, even though I believe that judicial administration would be improved if the Congress were to amend the statute to give this Court jurisdiction in cases such as the instant one. Fay and Whitaker, JJ., agree with this concurring opinion.  This could have been accomplished by giving this Court jurisdiction generally or by using a technique that the Congress used with regard to claims for refund of certain excise taxes on gasoline and lubricating oil (i.e., giving this Court jurisdiction only in a case over which we would have had jurisdiction even without this issue). See secs. 39 and 6211(b)(4), enacted by secs. 809(c) and 809(d)(5)(A) of the Excise Tax Reduction Act of 1965, Pub. L. 89-44, 79 Stat. 136, 167, 168.   See O. W. Holmes, "The Theory of Legal Interpretation,” 12 Harv. L. Rev. 417, 419 (1899): "We do not inquire what the legislature meant; we ask only what the statute means.”